Citation Nr: 0638369	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  01-09 106A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left femur 
injury, claimed as secondary to service-connected left leg, 
thoracic spine, and right knee injuries.  

2.  Entitlement to service connection for a right foot injury 
claimed as secondary to service-connected left leg, thoracic 
spine, and right knee injuries.

3.  Entitlement to an increased evaluation for a right knee 
strain, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for residuals of a 
left leg injury, currently evaluated as 30 percent disabling.

5.  Entitlement to an increased evaluation for a thoracic 
spine injury, currently evaluated as 10 percent disabling.  

6.  Entitlement to a temporary total evaluation under the 
provisions of 38 C.F.R. § 4.29 and 4.30, for surgery 
performed on May 30, 2000. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from May 1979 to September 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August and October 2000 rating 
determinations of the Los Angeles, California, Department of 
Veterans Affairs (VA) Regional Office (RO).  

In a June 2005 rating determination, the RO increased the 
evaluation for residuals of a left leg injury from 20 to 30 
percent, effective date of February 14, 2000.  The RO also 
increased the rating for his right knee strain and thoracic 
spine injury from noncompensable to 10 percent, each 
effective February 14, 2000.


FINDINGS OF FACT

1.  The veteran's right foot fracture is proximately due to 
his service-connected left tibia and fibula fractures.  

2.  The veteran's left femur injury is proximately due to his 
service-connected left tibia and fibula fractures.

3.  The veteran's right knee has flexion to no less than 60 
degrees and extension to no less than 0 degrees, with no 
evidence of subluxation or lateral instability or X-ray 
evidence of arthritis.

4.  The veteran has severe incomplete paralysis of the left 
posterior cutaneous nerve as a residual of the service 
connected left leg injury.

5.  The veteran's thoracolumbar spine has been shown to be 
limited to 60 degrees of flexion without neurologic 
impairment.  

6.  The veteran was granted a total disability evaluation 
based upon individual unemployability, with an effective date 
of February 14, 2000, in a June 2005 rating determination.  


CONCLUSIONS OF LAW

1.  Residuals of a left femur fracture are etiologically 
related to the veteran's service-connected left tibia/fibula 
fractures.  38 C.F.R. § 3.310(a); 71 Fed. Reg. 52,744-7 
(Sept. 7, 2006) (to be codified at 38 C.F.R. § 3.310(a)).

2.  Residuals of a right foot fracture are etiologically 
related to the veteran's service-connected left tibia/fibula 
fractures.  38 C.F.R. § 3.310(a) (2006); 71 Fed. Reg. 52,744-
7.

3.  The criteria for an evaluation in excess of 10 percent 
for right knee strain have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321 (b)(1), 4.71a, Diagnostic 
Codes 5003, 5010, 5260, 5261 (2006).

4.  The criteria for an evaluation in excess of 30 percent 
for residuals of a left leg injury have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321 (b)(1), 4.71a, 
Diagnostic Code 5262 (2006).

5.  The criteria for a 10 percent disability evaluation for 
involvement of the left posterior cutaneous nerve have been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321 (b)(1), 4.124a. 
Diagnostic Code 8529 (2006).

6.  The criteria for a 20 percent evaluation for a thoracic 
spine injury have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321 (b)(1), 4.71(a) Diagnostic Code 5291 
(2002); DC 5235-5243 (2006).  

7.  The issue of entitlement to a temporary total disability 
evaluation under the provisions of 38 C.F.R. § 4.29 and 4.30, 
for surgery performed on May 30, 2000, is moot.  38 U.S.C.A. 
§ 7105(d)(5) (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Right Foot and Left Femur

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5-
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision, 
further assistance is unnecessary to aid the veteran in 
substantiating his claim.

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310 and compensation is 
payable for the degree of aggravation of a nonservice-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

There have been recent amendments to § 3.310, which do not 
affect the adjudication of this claim.  71 Fed. Reg. 52,744-
7.

Service connection is currently in effect for residuals of a 
left leg injury, rated as 30 percent disabling; right knee 
strain, rated as 10 percent disabling; and residuals of a 
thoracic spine injury, rated as 10 percent disabling.  

The veteran maintains that his current right foot and left 
femur disabilities directly result from his service-connected 
disabilities.  He has not claimed that they had their onset 
in service nor is there other evidence of direct service 
incurrence.  

In support of his claim, the veteran submitted a November 
2000 outpatient treatment record from both his VA physician 
and the VA Chief of Orthopedics at the Loma Linda VA Medical 
Center.  In the note it was related that the veteran had 
sustained a very severe fracture to the left fibula and tibia 
in January 1982, which had resulted in a .5 inch shortening 
and a 35 degree internal rotation deformity of the tibia.  As 
a result of the injury and treatment the veteran had a stiff 
ankle with 0 degrees of extension.  Therefore, when he walked 
he had a tendency to trip or to catch his left foot behind 
the right which caused him to stumble.  

The physicians noted that this had led to a fracture of the 
right calcaneous and a fracture of the left greater 
trochanter.  The physicians indicated that as a result of the 
malunion and stiffness in the left ankle, it made the veteran 
prone to falling.  Both physicians concluded that there was a 
direct connection between the tibia-fibula fracture and his 
subsequent calcaneal and femoral fractures.  

There are no opinions contained in the record to the 
contrary.  

For a veteran to prevail in his claim it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).  
While the evidence does not overwhelmingly support the grant 
of service connection for right foot and left femur injuries, 
it cannot be stated that the preponderance of the evidence is 
against the claim of service connection.  Furthermore, the 
November 2000 outpatient treatment record specifically 
related the veteran's right calcaneal and left femur 
fractures to his service-connected tibia-fibula fracture.  
Resolving reasonable doubt in favor of the veteran, service 
connection is warranted for right foot and left femur 
fractures.

Increased Evaluations

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

September 2001 and June 2005 VCAA letters informed the 
veteran of the information and evidence necessary to 
substantiate the claim.  The VCAA letters also told the 
veteran what types of evidence VA would undertake to obtain 
and what evidence the veteran was responsible for obtaining.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The June 2005 letter notified the veteran of the need to 
submit any pertinent medical or service medical records in 
his possession.

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here some of the notice was provided after the 
initial denial, but the deficiency in the timing of the 
notice was remedied by readjudication of the claim after 
provision of the notice.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claim; but he was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  However, the 
Court has held that once service connection is granted the 
claim is substantiated, and further notice as to the rating 
or effective date elements is not required.  (In cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated--it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled).  

Furthermore, the Board finds that there has been compliance 
with the assistance provisions of the VCAA.  All available 
service medical, VA, and private treatment records have been 
obtained.  No other relevant records have been identified.  
The veteran was also afforded several VA examinations.

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200 etc.).  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. In the 
absence of limitation of motion, a 10 percent evaluation is 
assigned where X-ray evidence shows involvement of two or 
more major joints or 2 or more minor joint groups.  Where 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned.  Note (1) to Diagnostic Code 5003 states that the 
20 and 10 percent ratings based on X-ray findings, above, 
will not be combined with ratings based on limitation of 
motion.  Id.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2005), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, flare-ups, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2005).

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  38 C.F.R. 
§ 4.59.

Right Knee

Service connection is currently in effect for a right knee 
strain, which has been assigned a 10 percent disability 
evaluation under Diagnostic Code 5260.

Limitation of motion of the knee is addressed in 38 C.F.R. § 
4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 
provides for a zero percent rating where flexion of the leg 
is limited to 60 degrees; 10 percent rating where flexion is 
limited to 45 degrees; 20 percent rating where flexion is 
limited to 30 degrees; and 30 percent rating where flexion is 
limited to 15 degrees.  Diagnostic Code 5261 provides for a 
zero percent rating where extension of the leg is limited to 
5 degrees; 10 percent rating where extension is limited to 10 
degrees; 20 percent rating where extension is limited to 15 
degrees; a 30 percent rating where extension is limited to 20 
degrees; a 40 percent rating where extension is limited to 30 
degrees; and a 50 percent rating where extension is limited 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261.

In addition to the above, 38 C.F.R. § 4.71a, Diagnostic Code 
5257 provides for assignment of a 10 percent rating when 
there is slight recurrent subluxation or lateral instability; 
a 20 percent rating when there is moderate recurrent 
subluxation or lateral instability; and a 30 percent rating 
when there is severe recurrent subluxation or lateral 
instability.

VA's general counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The general counsel subsequently 
clarified that for a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
DC 5260 or DC 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 
(1998); 63 Fed. Reg. 56,704 (1998).

More recently, the general counsel held that separate rating 
could also be provided for limitation of knee extension and 
flexion. VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

At the time of a May 2000 VA examination, the veteran was 
noted to have 5/5 strength in the lower extremities.  Deep 
tendon reflexes were 2/4 and symmetric.  There was no right 
calf atrophy.  

At the time of a May 2005 VA examination, the veteran 
reported having constant pain in his knee made worse by 
performing any weight-bearing activities.  He did not use a 
brace and did not take medication for this condition.  He 
noted difficulty with heavy lifting and carrying, prolonged 
walking and standing, and running.  

Physical examination revealed that the veteran did not use 
any device, crutches, cane, or brace.  Examination of the 
knee joints revealed no evidence of heat, redness, swelling, 
effusion, or drainage.  Active range of motion for flexion 
was normal to 140 degrees, without pain, and active extension 
was within normal limits at 0 degrees, with pain at 0 
degrees.  The examiner indicated that range of motion was 
affected by pain, but not fatigue, weakness, lack of 
endurance, or incoordination following repetitive use.  Pain 
had the major functional impact on the veteran.  
Patellofemoral compression test was positive and McMurray's 
and drawer tests were normal.  Motor strength was 5/5 in the 
right lower extremity.  Sensation was intact and equal to 
pain and touch.  Coordination was normal.  X-rays of the 
right knee revealed no significant findings.  The diagnosis 
was right knee strain secondary to motor vehicle accident.  

The examiner indicated that there was painful motion of the 
knee without evidence of deformity or acute synovitis.  He 
noted that the veteran was limited in running, performing 
other high impact activities, and doing frequent bending, 
stooping, crouching, heavy lifting, and carrying.  

The criteria for an evaluation in excess of 10 percent for 
the veteran's right knee strain have not been met.  The 
veteran's right knee has not been shown to cause subluxation 
or lateral instability.  Thus, a compensable disability 
evaluation under 5257 would not be warranted.  

As to DCs 5260 and 5261, the Board notes that range of motion 
for flexion has not been shown to be limited to 60 degrees 
and extension has not been shown to be limited to 5 degrees.  
Thus, an evaluation in excess of 10 percent would not be 
warranted under either 5260 or 5261.  Moreover, the May 2005 
VA examiner indicated that while the veteran's pain was his 
major complaint, there was no fatigue, weakness, lack of 
endurance, or incoordination following repetitive use.  There 
was no reported loss of motion with repetitive use.  Thus, 
even when considering the Court's holding in DeLuca an 
evaluation in excess of 10 percent would not be warranted.  

Ten percent evaluations are not warranted under Diagnostic 
Code 5003, because there is no X-ray evidence of arthritis 
and the veteran does not have any limitation of flexion 
(compensable or otherwise), even with consideration of 
functional factors.  

Residuals of a Left Leg Injury

The veteran is currently in receipt of a 30 percent 
evaluation under Diagnostic Code 5262.

Under the provisions of 38 C.F.R. § 4.71a, DC 5262 
(impairment of the tibia and fibula), a 40 percent evaluation 
is warranted when there is nonunion of the tibia and fibula, 
with loose motion, and a brace is required; if there is 
malunion of the tibia and fibula with knee or ankle 
disability, a 30 percent evaluation is warranted when the 
disorder is marked, and a 20 percent evaluation is warranted 
when the disorder is moderate.

At the time of a May 2000 VA examination, the veteran was 
found to have 5/5 muscle strength in all the lower extremity 
groups.  Deep tendon reflexes were 2/4.  Sensation was intact 
to pinprick and light touch.  The exception was the tibialis 
anterior on the left which had 4/5 strength.  The veteran did 
have some weakness to dorsiflexion of the left foot.  There 
was a 2 cm. shortening of the left leg as compared to the 
right.  There was one centimeter of calf atrophy on the left 
and 1.5 centimeters of quad atrophy on the left as compared 
to the right.  

Range of motion in the left ankle was decreased with 
dorsiflexion to neutral position only, with plantar flexion 
to 45 degrees, eversion to 20 degrees and inversion to 30 
degrees.  The tibialis posterior was intact.  There was a 
large atrophic defect in the posterior medial aspect of the 
very proximal gastrosoleus complex as well as with skin that 
was tethered and tender to palpation.  There was a 1 mm. 
positive drawer to the left ankle, consistent with ankle 
instability.  There was a procurvatum to the lower leg as 
well as leg length discrepancy and some mild varus deformity 
at the knee.  There was Grade I lateral collateral complex 
laxity without any rotary instability.  

The knee examination was normal without instability or pain 
with full fluid motion from 0 to 135 degrees.  There was also 
full fluid range of motion of the hips, bilaterally, with 
flexion to 125 degrees, extension to 30 degrees, adduction to 
25 degrees, abduction to 45 degrees, external rotation to 60 
degrees, and internal rotation to 40 degrees with complaints 
of pain over the greater trochanter only.  

X-ray examination of the left tibia revealed a midshaft 
fracture with 10 degrees of varus and 15 degrees of 
procurvatum with a fibular fracture that was well healed.  
There was a mild dysplasia of the left acetabulum with 
uncovering of the femoral head and no significant joint space 
narrowing and otherwise normal proximal left hip with a mild 
exostosis or asymmetry of the greater trochanters suggestive 
of a possible avulsion fracture of the left greater 
trochanter.  

A diagnosis of status post left hip fibular fracture with 
malunion procurvatum and varus with subsequent ankle 
instability and knee pain, with one inch leg length 
discrepancy in the left, was rendered.  

In May 2005, the veteran was afforded an additional VA 
examination.  The veteran was noted to have malunion of the 
bone and his left foot was deformed and turned in, causing 
him to trip frequently.  The examiner stated that because of 
his abnormal gait he had had two significant falls.  The 
veteran also noted a nerve injury as a result of the motor 
vehicle accident.  He reported loss of all sensation, 
tingling, numbness, pain all the time, and weakness of the 
left leg.  The veteran indicated that the tibia and fibula 
bones were broken in two places.  He reported that he had 
developed choreiform type twitching of the left lower 
extremity over the past 13 years.  He was noted to have been 
extensively evaluated by a neurologist for this condition but 
no specific pathology had been found.  The veteran complained 
of frequent twitching and jerking of his left leg.  He denied 
any pain from this activity.  

Physical examination revealed that the veteran had an 
abnormal posture in that he had a limping gait.  He had to 
lift his left leg and foot to clear the ground as he 
ambulated.  The left leg was noticeably shorter than the 
right leg.  The veteran's left leg measured from the superior 
iliac spine to the medial malleolus was 92 cm. on the right 
and 89 cm. on the left.  The veteran did not use any device, 
crutches, brace, or cane.  He used an orthotic and shoe lift 
on the left.  Examination of the tibia and fibula revealed 
the presence of malunion of the upper left tibia and fibula.  
There was deformity but this did not require a brace.  There 
was no evidence of ankle disability but there was presence of 
mild knee disability.  Range of motion for the left knee was 
from 0 to 140 degrees with pain at extremes.  

Examination of the ankle joint revealed no evidence of heat, 
redness, swelling, effusion, drainage, abnormal movement, or 
instability.  The veteran's active range of motion was within 
normal limits, with 20 degrees of dorsiflexion and 45 degrees 
of plantar flexion.  Range of motion for the ankle joint was 
not limited by pain, fatigue, weakness, lack of endurance, or 
incoordination following repetitive use.  Strength in the 
lower left extremity was 4/5.  Sensory was intact and equal, 
bilaterally, to pain and touch.  

There were noticeable intermittent choreiform movements of 
the left leg.  Otherwise, coordination was within normal 
limits.  Reflexes were 2+ in the knees and ankles, 
bilaterally.  X-rays revealed marked deformity of the mid 
tibial and fibular shafts due to old healed fractures.  There 
was a bony bridge between the bones.  There was evidence of 
healed fractures with no significant deformity in the distal 
shafts of the tibia and fibula.  Diagnoses of status post 
left leg fracture, tibia and fibula, with involvement of the 
posterior cutaneous nerve and choreiform movements of the 
left lower extremity secondary to left leg fracture, were 
rendered.  

The examiner stated that the veteran was able to provide self 
care.  He noted that the lower extremities revealed the 
presence of malunion involving the left tibia and fibula with 
painful motion of the left knee.  He observed that the 
veteran also had choreiform movements involving his left leg 
which were at least as likely as not related to the posterior 
cutaneous nerve injury from the left leg fracture.  The 
examiner noted that the veteran was limited in prolonged 
walking and standing, frequent climbing, running, and 
performing other high impact activities.  

The criteria for an evaluation in excess of 30 percent have 
not been met.  As noted above, for a 40 percent evaluation 
there must be nonunion of the tibia and fibula, with loose 
motion, and the use of a brace.  The veteran has not been 
shown to have nonunion of the tibia or fibula.  He has also 
not required the use of a brace.  

The Board does note that the veteran has been found to have 
involvement of the posterior cutaneous nerve.  While the 
rating code does not specifically list posterior cutaneous 
nerve, it does list the similar external cutaneous nerve.  
Under 38 C.F.R. § 4.124(a), Diagnostic Code 8529, a maximum 
10 percent rating is provided when there is complete or 
severe incomplete paralysis of the nerve.  A noncompensable 
rating is provided when there is mild or moderate paralysis.

Peripheral neuralgia characterized by dull and intermittent 
pain of typical distribution to identify the nerve, is rated 
at a maximum of moderate incomplete paralysis.  38 C.F.R. 
§ 4.124 (2006).  

Neuritis characterized by loss of reflexes, muscle atrophy, 
sensory disturbances and constant pain, at times 
excruciating, is to be rated as at a maximum, severe 
incomplete paralysis.  The maximum for neuritis not 
characterized by organic changes referred to in the preceding 
sentence will be evaluated as at most moderate.  38 C.F.R. 
§ 4.123 (2006).

There is evidence of the organic changes described in 
38 C.F.R. § 4.123, as the most recent examiner noted 
continuous pain.  Accordingly, a 10 percent rating is 
assigned for severe incomplete paralysis of the cutaneous 
nerve.

Thoracic Spine

Service connection is currently in effect for a thoracic 
spine injury, which has been assigned a 10 percent disability 
evaluation.  

Under the criteria in effect for thoracic spine injuries 
prior to September 26, 2003, Diagnostic Code 5291 concerning 
limitation of motion of the dorsal spine provided for a 0 
percent rating if the limitation was slight, a 10 percent 
rating if the limitation was moderate, and a 10 percent 
rating if the limitation was severe. 38 C.F.R. § 4.71a.

Under regulations, effective September 26, 2003, diseases and 
injuries to the spine are to be evaluated under diagnostic 
codes 5235 to 5243 as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease Unfavorable 
ankylosis of the entire spine.	100

Unfavorable ankylosis of the entire thoracolumbar spine 
	50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine 	40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine 	30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 	20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height 	10

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability

In a statement in support of claim received in February 2000, 
the veteran requested an increased evaluation for his 
thoracic spine disorder.  

At the time of his May 2000 VA examination, the veteran 
complained of pain around the thoracic lumbar junction.  

Physical examination of the veteran revealed decreased range 
of motion for the lumbar spine with complaints that were out 
of proportion to the physical examination.  The veteran did 
have decreased motion of the lumbar spine with forward 
flexion to 80 degrees, extension to 10 degrees, and lateral 
flexion to 10 degrees, with complaints of significant pain 
with lateral flexion.  Trunk rotation was to 20 degrees with 
significant pain on rotation to the left.  There was no 
paraspinal muscle atrophy, spasm, or list.  The veteran did 
not have any difficulty returning upright from the forward 
flexed position.  The pertinent diagnosis was slight 
compression fracture of T12 with complaints of mechanical 
nonradicular low back pain and complaints of left 
trochanteric bursitis status post possible either avulsion of 
left hip abductors or a trochanteric fracture without 
Trendelenburg gait.

At the time of his May 2005 VA examination, the veteran 
reported having pain localized in the mid lower back that was 
constant.  At times, the pain traveled to his upper or lower 
back and was described as an aching sharp sensation that was 
graded in severity as 10 on a scale of 1 to 10.  The pain was 
usually brought on by physical activity.  The veteran stated 
that the pain was never relieved with medication, brace, or 
other treatment modalities.  The veteran was not taking any 
pain medication and was not using a brace or other assistive 
ambulatory devices.  The veteran reported that he could 
minimally function throughout the day as a result of his 
back, and that he had frequent trouble bending or lifting.  

Physical examination revealed an abnormal gait.  Examination 
of the thoracolumbar spine revealed the presence of painful 
motion and tenderness to palpation in the lower thoracic, 
midline, and paraspinal region, without evidence of muscle 
spasm.  There was the presence of mild scoliosis involving 
the lower thoracolumbar region.  Straight leg raising test 
was negative, bilaterally.  Flexion was to 60 degrees, with 
pain at 60 degrees; extension was to 20 degrees, with pain at 
20 degrees; right and left lateral flexion was to 25 degrees 
with pain at 25 degrees; right and left rotation was to 25 
degrees with pain at 25 degrees; and right and left rotation 
was to 25 degrees with pain at 25 degrees.  Range of motion 
was limited by pain, fatigue, and lack of endurance following 
repetitive use but not weakness or incoordination following 
repetitive use or during flare-ups, with pain having the 
major functional impact on the veteran.  A diagnosis of 
status post compression fracture of T12 due to motor vehicle 
accident was rendered.  The examiner indicated that 
evaluation of the thoracolumbar spine was remarkable for 
tenderness to palpation of the lower thoracic region and 
decreased range of motion due to pain.  There was no evidence 
of radiculopathy.  As to the back condition, the veteran was 
limited in performing frequent bending, stooping, crouching, 
heavy lifting, and carrying.  

The criteria for a 20 percent disability evaluation have been 
met.  The veteran has been shown to have no more than 60 
degrees of flexion for the thoracolumbar spine.  As such, a 
20 percent disability evaluation would be warranted.  

A 40 percent disability evaluation, the next higher 
evaluation, would not be warranted as the veteran has not 
been shown to have forward flexion of the thoracolumbar spine 
of 30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  The Board notes that the May 2005 VA 
examiner indicated that the veteran's range of motion was 
limited by pain, fatigue, and lack of endurance following 
repetitive use, but not weakness or incoordination following 
repetitive use or during flare up, with pain having the major 
functional impact.  However, even when considering the 
Court's holding in DeLuca an evaluation in excess of 20 
percent would not be warranted as the veteran has not been 
shown to have limitation of motion of flexion akin to that of 
30 degrees or favorable ankylosis of the thoraco lumbar 
spine.  

Diagnostic studies have not shown deformity of the fractured 
thoracic vertebrae.  Accordingly, a separate rating under 
38 C.F.R. § 4.71a, Diagnostic Study 5285 (2002).

There is also no document neurologic disability attributable 
to the service connected back disability.

Extraschedular Consideration

Potential referral for consideration of an extraschedular 
rating has been considered, but this case does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board finds that there has been no showing by the 
veteran that his service-connected disorders have resulted in 
frequent periods of hospitalization.  Moreover, the Board 
notes that the veteran has been assigned a total disability 
evaluation based on individual unemployability due to his 
service-connected disabilities, not as a result of any one 
specific disability.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Temporary Total Evaluation under the 
Provisions of 38 C.F.R. § 4.29 and 4.30, 
for Surgery Performed on May 30, 2000.

As to the issue of a temporary total disability evaluation 
for surgery performed on May 30, 2000, the Board notes that 
in a June 2005 rating determination, the RO granted a total 
disability evaluation based upon individual unemployability 
from February 14, 2000.  This would cover the time period of 
convalescence of the veteran's May 2000 surgery.  As the 
veteran would be in receipt of no more than a 100 percent 
disability evaluation under a temporary total disability 
evaluation, this issue is moot as the veteran has already 
been assigned the highest possible disability evaluation.  As 
such, the Board will not address this issue on its merits.  
See 
38 U.S.C.A. § 7105(d)(5) (providing that the Board may 
dismiss any appeal which fails to allege a specific error of 
law or fact).



















							(CONTINUED ON NEXT PAGE)
ORDER

Service connection for a right foot fracture is granted.

Service connection for a left femur fracture is granted.  

An evaluation in excess of 10 percent for right knee strain 
is denied.  

An evaluation in excess of 30 percent for residuals of a left 
leg injury is denied.

A 10 percent disability evaluation for posterior cutaneous 
nerve impairment is granted.  

A 20 percent disability evaluation for a thoracic spine 
injury is granted.  

The issue of entitlement to a temporary total evaluation 
under the provisions of 38 C.F.R. § 4.29 and 4.30, for 
surgery performed on May 30, 2000, is dismissed. 




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


